DETAILED ACTION
Priority
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 3, 8, 11 and 17. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 10/05/2022, with respect to rejection of Claims 1, 11 and 17 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below, necessitated by Applicant’s amendment to Claims 1, 11 and 17. 
        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-13, 15-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shioga et al (US 2019/0075682). 
Regarding Claim 1, Shioga (In Figs 7-9) discloses a fluid conduit (2), (Fig 9) for cooling an integrated circuit (IC) die (7), (Fig 8), the fluid conduit (2) comprising: 
a base (base of 2 adjacent to 7) to conduct heat from the IC die (7), (Fig 8); and 
a plurality of microchannels (18A) over the base (base of 2 adjacent to 7), the plurality of microchannels (18A) comprising first ends (ends close to 22) coupled to an inlet (22) of the fluid conduit (2), and second ends (ends close to 23) coupled to an outlet (23) of the fluid conduit (2), the plurality of microchannels (18A) to convey a fluid (working fluid, ¶ 31, II. 4-6) in parallel over the base (base of 2 adjacent to 7), (Fig 9), wherein the plurality of microchannels (18A) comprises a first microchannel (18A) and a second microchannel (18A) in fluid communication with each other via multiple pores (micropores, ¶ 72, II. 1-2) which each extend through a sidewall structure (19A) between the first microchannel (18A) and the second microchannel (18A ), (Fig 9); 
wherein, for each pore of the multiple pores (micropores, ¶ 72, II. 1-2): 
the sidewall structure (19A) separates the pore from the others of the multiple pores (micropores, ¶ 72, II. 1-2) between the first microchannel (18A) and the second microchannel (18A); 
a vertical span of the pore (micropores, ¶ 72, II. 1-2) is less than a vertical span of the sidewall structure (19A), (Fig 9); and 
a cross-sectional area of the pore (micropores, ¶ 72, II. 1-2) is less than one quarter of a cross-sectional area of one of the first microchannel (18A) or the second microchannel (18A), (Fig 9).
Regarding Claim 2, Shioga discloses the limitations of Claim 1, however Shioga (In Fig 7-9) further discloses wherein the sidewall structure (19A) spans a longitudinal length over the base (base of 2 adjacent to 7) between respective ends of the first microchannel (18A) and the second microchannel (18A), and the sidewall structure (19A) comprises a plurality of pores (micropores, ¶ 72, II. 1-2) over at least half the longitudinal length (Fig 9).
Regarding Claim 3, Shioga discloses the limitations of Claim 1, however Shioga (In Fig 7-9) further discloses wherein for each of the  multiple pores (micropores, ¶ 72, II. 1-2), the cross sectional area of the pore is less than one tenth of the cross sectional area of the one of the first microchannel or the second microchannel (18A), (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 4, Shioga discloses the limitations of Claim 1, however where Shioga (In Figs 7-9) further discloses wherein the first microchannel (18A) and the second microchannel (18A) are to convey the fluid (working fluid, ¶ 31, II. 4-6) along a first dimension over a surface of the base (base of 2 adjacent to 7), (Fig 9), wherein the sidewall structure (19A) provides a porosity gradient (micropores, ¶ 72, II. 1-2) along a second dimension which is orthogonal to the first dimension (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 9, Shioga discloses the limitations of Claim 1, however Shioga (In Fig 7-9) further discloses wherein, for each of the multiple sidewall structures (19A), pores (micropores, ¶ 72, II. 1-2) extend through to the sidewall structure (19A) to opposite respective sides of the sidewall structure (19A), (¶72, II. 1-8), (Fig 9).
Regarding Claim 11, Shioga (In Figs 7-9) discloses a device (6) comprising: 
a package substrate (substrate accommodating 7), (Fig 8); 
an integrated circuit (IC) die (7) coupled to the package substrate (Fig 8); and 
a fluid conduit (2) thermally coupled to the IC die (7), the fluid conduit comprising: 
a base (base of 2 adjacent to 7) to conduct heat from the IC die (7), (Fig 8); and 
a plurality of microchannels (19A) over the base (base of 2 adjacent to 7), the plurality of microchannels (19A) comprising first ends (ends close to 22) coupled to an inlet (22) of the fluid conduit (2), (Fig 9), and second ends (ends close to 23) coupled to an outlet (23) of the fluid conduit (2), the plurality of microchannels (19A) to convey a fluid (working fluid, ¶ 31, II. 4-6) in parallel over the base (base of 2 adjacent to 7), wherein the plurality of microchannels (18A) comprises a first microchannel (18A) and a second microchannel (18A) in fluid communication with each other
wherein, for each pore of the multiple pores (micropores, ¶ 72, II. 1-2): 
the sidewall structure (19A) separates the pore from the others of the multiple pores (micropores, ¶ 72, II. 1-2) between the first microchannel (18A) and the second microchannel (18A), (Fig 9); 
a vertical span of the pore (micropores, ¶ 72, II. 1-2) is less than a vertical span of the sidewall structure (19A), (Fig 9); and 
a cross-sectional area of the pore (micropores, ¶ 72, II. 1-2) is less than one quarter of a cross-sectional area of one of the first microchannel (18A) or the second microchannel (18A), (Fig 9).
Regarding Claim 12, Shioga discloses the limitations of Claim 11, however Shioga (In Fig 7-9) further discloses wherein the sidewall structure (19A) spans a longitudinal length over the base (base of 2 adjacent to 7) between respective ends of the first microchannel (18A) and the second microchannel (18A), and the sidewall structure (19A) comprises a plurality of pores (micropores, ¶ 72, II. 1-2) over at least half the longitudinal length (Fig 9).
Regarding Claim 13, Shioga discloses the limitations of Claim 11, however Shioga (In Fig 7-9) further discloses wherein the first microchannel (18A) and the second microchannel (18A) are to convey the fluid (working fluid, ¶ 31, II. 4-6) along a first dimension over a surface of the base (base of 2 adjacent to 7), and the sidewall structure (19A) provides a porosity (micropores, ¶ 72, II. 1-2) gradient along a second dimension which is orthogonal to the first dimension (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 15, Shioga discloses the limitations of Claim 11, however Shioga (In Fig 7-9) further discloses wherein the first microchannel (18A) and the second microchannel (18A) are to convey the fluid (working fluid, ¶ 31, II. 4-6) along a first dimension (¶ 72, II. 1-8), (Fig 9) over a surface of the base (base of 2 adjacent to 7), and the sidewall structure (19A) provides a porosity gradient along the first dimension (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 16, Shioga discloses the limitations of Claim 11, however Shioga (In Fig 7-9) further discloses wherein multiple sidewall structures (19A) are each disposed between a respective two microchannels (18A) of the plurality of microchannels (18A), (Fig 9), wherein, for each of the multiple sidewall structures (19A), pores (micropores, ¶ 72, II. 1-2) extend through to the sidewall structure (19A) to opposite respective sides of the sidewall structure (19A), (¶ 72, II. 1-8), (Fig 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Shioga in view of Zhou et al (US 2019/0181717). 
Regarding Claim 5, Shioga discloses the limitations of Claim 4, however Shioga does not disclose wherein a first portion of the sidewall structure is disposed between the base and a second portion of the sidewall structure, wherein the first portion is less porous than the second portion.
Instead Zhou (In Fig 20) teaches wherein a first portion (214) of the sidewall structure (210/206) is disposed between the base (206) and a second portion (210) of the sidewall structure (210/206), wherein the first portion (214) is less porous than the second portion (206), (heat sink feature 214 comprising plurality fins is illustrated as less porous than 206 with orifices 226).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shioga with Zhou with a first portion of the sidewall structure being disposed between the base and a second portion of the sidewall structure and the first portion being less porous than the second portion to benefit from dissipating heat using a jet impingement process with the cooling fluid (Zhou, ¶ 51, II. 1-11).
Regarding Claim 14, Shioga discloses the limitation of Claim 13, however Shioga does not disclose wherein a first portion of the sidewall structure is disposed between the base and a second portion of the sidewall structure, wherein a first vertical span of the first portion, and a second vertical span of the second portion are each at least 10% of a total vertical span of the sidewall structure, and wherein a first porosity of the first portion differs from a second porosity of the second portion by at least 5%.
However where Zhou (Fig 20) teaches wherein a first portion  (214) of the sidewall structure (206/210) is disposed between the base (206) and a second portion (210) of the sidewall structure (206/210), wherein a first vertical span of the first portion (214), and a second vertical span of the second portion (210) are each at least 10% of a total vertical span of the sidewall structure (206/210), (vertical span of 214 and 210 is illustrated in Fig 20, each being at least 10% of vertical span of 206 and 210), (Fig 20) and wherein a first porosity of the first portion (214) differs from a second porosity of the second portion (210) by at least 5% (heat sink feature 214 comprising plurality fins is illustrated as to have porosity different than porosity of 206 with orifices 226 by at least 5%).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shioga with Zhou with a fist portion of the sidewall structure being disposed between the base and a second portion and a first vertical span of the first portion and a second vertical span of the second portion each being at least 10% of a total vertical span of the sidewall structure and  a first porosity of the first portion being different from a second porosity of the second portion by at least 5% to benefit from dissipating heat using a jet impingement process with the cooling fluid (Zhou, ¶ 51, II. 1-11).
However, thickness or porosity ratios of a first and a second porous portions of a sidewall structure are design variables depending on many other parameters of the cooling assembly, without having any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify a porosity of the sidewall structure being between 5% and 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claims 6-8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Shioga in view of Lee et al (US 2012/0243180). 
Regarding Claim 6, Shioga discloses the limitation of Claim 1, however where Shioga (In Figs 7-9) further disclose wherein the first microchannel (18A) and the second microchannel (18A) are to convey the fluid (working fluid, ¶ 31, II. 4-6) along a first dimension over a surface of the base (base of 2 adjacent to 7), however Shioga does not disclose wherein the sidewall structure provides a porosity gradient along the first dimension.
Instead Lee (In Figs 17-18) teaches wherein the sidewall structure (20) provides a porosity gradient along the first dimension (¶ 65, II. 1-12), (Figs 17-18).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shioga with Lee with sidewall structure providing a porosity gradient along the first dimension to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 7, Shioga discloses the limitation of Claim 1, however Shioga does not disclose wherein a porosity of the sidewall structure is between 5% and 50%.
However where Lee (In Figs 17-18) teaches multiple heat concentration zones (140A-140D) with different porosity (¶ 65, II. 1-12), (Figs 17-18), however Lee in table 4 and [0065] teaches that the porosity/pitch is a variable depending on various other parameters of his cooling heat sink structure, a design variable does not carry any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify a porosity of the sidewall structure being between 5% and 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 8, Shioga discloses the limitation of Claim 1, however Shioga does not disclose wherein a width of the sidewall structure between the first microchannel and the second microchannel is in a range of 20 micrometers (µm) to 2000 µm.
Instead where Lee (In Figs 1-2) further teaches wherein a width of the sidewall structure (20) between the first microchannel (25) and the second microchannel (25) is in a range of 20 micrometers (µm) to 2000 µm (¶ 44, II. 1-11); and for each of the first microchannel (25) and the second microchannel (25), a width of the microchannel is in a range of in a range of 10 pm to 2000 pm (¶ 44, II. 1-11),  however Lee in Table 1 and Table 2 in conjunction with [0044-0045] teaches or suggest that, width of the sidewall structure and microchannel, are variables depending on various other design parameters of his cooling heat sink structure, a design variable does not carry any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify Shioga with Lee with a width of the sidewall structure between the first microchannel and second microchannel to be in a range of 20 micrometers (µm) to 2000 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 10, Shioga discloses the limitation of Claim 1, however Shioga does not disclose wherein the base comprises one of copper aluminum.
Instead where Lee (In Figs 1-2) teaches wherein the base comprises one of copper (¶ 52, II. 3-6) aluminum.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shioga with Lee with the base comprising copper to benefit from enhancing heat transfer performance with the larger size channels (Lee, ¶ 52, II. 1-9). 
Claims 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shioga in view of Hsieh (US 2015/0124399). 
Regarding Claim 17, Shioga (In Figs 7-9) discloses a system (6) comprising: 
an integrated circuit (IC) die (7); 
a fluid conduit (2) thermally coupled to the IC die (7), (Fig 8), the fluid conduit (2) comprising: 
a base (base of 2 adjacent to 7) to conduct heat from the IC die (7); and 
a plurality of microchannels (18A) over the base (base of 2 adjacent to 7), the plurality of microchannels (18A) comprising first ends (ends close to 22) coupled to an inlet (22) of the fluid conduit (2), (Fig 9), and second ends (ends close to 23) coupled to an outlet (23) of the fluid conduit (2), the plurality of microchannels (18A) to convey a fluid (working fluid, ¶ 31, II. 4-6) in parallel over the base (base of 2 adjacent to 7), 
wherein the plurality of microchannels (18A) comprises a first microchannel (18A) and a second microchannel (18A) in fluid communication with each other via multiple pores (micropores, ¶ 72, II. 1-2) which each extend through a sidewall structure (19A) between the first microchannel (18A) and the second microchannel (18A), (Fig 9); 
wherein, for each pore of the multiple pores (micropores, ¶ 72, II. 1-2): 
the sidewall structure (19A) separates the pore from the others of the multiple pores (micropores, ¶ 72, II. 1-2) between the first microchannel (18A) and the second microchannel (18A), (Fig 9); 
a vertical span of the pore (micropores, ¶ 72, II. 1-2) is less than a vertical span of the sidewall structure (19A), (Fig 9); and 
a cross-sectional area of the pore (micropores, ¶ 72, II. 1-2) is less than one quarter of a cross-sectional area of one of the first microchannel (18A) or the second microchannel (18A), (Fig 9).
However Shioga does not disclose wherein a display device coupled to the IC die, the display device to display an image based on a signal from the IC die.
Instead Hsieh (In Figs 1-3) teaches wherein a display device (120), (Fig 1) coupled to the IC die (400), the display device (120) to display an image based on a signal from the IC die (400), (¶ 22, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Shioga with Hsieh with a display device coupled to the IC die with the display device displaying an image based on a signal from the IC die to benefit from providing a LCD screen with a high resolution which has become mainstream and generally consumes high power while providing a cooling conduit to combat temperature rise in the LCD which may shorten the life of the LCD and may cause heterochromatic phenomenon (Hsieh, ¶ 27, II. 1-16). 
Regarding Claim 18, Shioga in view of Hsieh discloses the limitation of Claim 17, however Shioga (In Figs 7-9) further discloses wherein the sidewall structure (19A) spans a longitudinal length over the base (base of 2 adjacent to 7) between respective ends of the first microchannel (18A) and the second microchannel (18A), and the sidewall structure (19A) comprises a plurality of pores (micropores, ¶ 72, II. 1-2) over at least half the longitudinal length (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 19, Shioga in view of Hsieh discloses the limitation of Claim 17, however Shioga (In Figs 7-9) further discloses wherein the first microchannel (18A) and the second microchannel (18A) are to convey the fluid (working fluid, ¶ 31, II. 4-6) along a first dimension over a surface of the base (base of 2 adjacent to 7), and the sidewall structure (19A) provides a porosity (micropores, ¶ 72, II. 1-2) gradient along a second dimension which is orthogonal to the first dimension (¶ 72, II. 1-8), (Fig 9).
Regarding Claim 20, Shioga in view of Hsieh discloses the limitation of Claim 17, however Shioga (In Figs 7-9) further discloses wherein multiple sidewall structures (19A) are each disposed between a respective two microchannels (18A) of the plurality of microchannels (18A), wherein, for each of the multiple sidewall structures (19A), pores (micropores, ¶ 72, II. 1-2) extend through to the sidewall structure (19A) to opposite respective sides of the sidewall structure (19A), (Fig 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835